DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 12/28/2021.	
3.	Claims 1-2, 4-20 are pending. Claims 1-2, 4-20 are under examination on the merits. Claims 1-2, 4-7,11 are amended. Claim 3 is cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-2, 4-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-2, 4-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "R1 and a carbon atom or heteroatom as a part of ring Z" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 4-20 being depended on claim 1 are rejected as well. 
 For the purpose of examination against the prior art, claim 1 is construed to recite “R1 and a carbon atom or heteroatom as a part of the ring Z”. 

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 4-9 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miura et al. (JP 61-031490 A, machine translation, already of the record, hereinafter “”490”).

	Regarding claims 1-2, 4-7: “490 discloses a near-infrared-absorbing dye comprising a croconium-based compound represented by compound 20, having λmax(nm)  at 848 nm  as shown below (Page 486, right Col., compound 20), wherein ring Z is an pyrrole ring. “490 is silent regarding the near-infrared-absorbing dye having λmax(AI) within a range of from 800 to 1,000 nm, wherein λmax(AI) is a maximum-absorption wavelength in an absorption spectrum over a wavelength range of from 400 to 1,100 nm measured after dissolving the near-infrared absorbing dye into dichloromethane.
                       
    PNG
    media_image1.png
    188
    252
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    159
    231
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    243
    media_image3.png
    Greyscale

Pertaining specifically to claim 7, since “490 discloses the identical or substantially identical a near-infrared-absorbing dye comprising a croconium-based compound having λmax(nm)  at 848 nm as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the near-infrared-absorbing dye property will inherently be the same as claimed (i.e. the near-infrared-absorbing dye having λmax(AI) within a range of from 800 to 1,000 nm, wherein λmax(AI) is a maximum-absorption wavelength in an absorption spectrum over a wavelength range of from 400 to 1,100 nm measured after dissolving the near-infrared absorbing dye into dichloromethane). If there is any difference between the product of “490 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
	
	Regarding claim 8: “490 discloses a near-infrared-absorbing dye comprising a croconium-based compound represented by compound 20, having λmax(nm)  at 848 nm  as shown below (Page 486, right Col., compound 20), wherein ring Z is an pyrrole ring. “490 is silent regarding the near-infrared-absorbing dye, wherein when a dichloromethane solution has a max(AI) of the near- infrared-absorbing dye being 10%, the dichloromethane solution has an average transmittance of light having a wavelength of from 430 to 480 nm being 90% or higher.
Pertaining specifically to claim 8, since “490 discloses the identical or substantially identical a near-infrared-absorbing dye comprising a croconium-based compound having λmax(nm)  at 848 nm as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the near-infrared-absorbing dye property will inherently be the same as claimed (i.e., the near-infrared-absorbing dye, wherein when a dichloromethane solution has a regulated concentration of the near-infrared-absorbing dye so as to have a transmittance of light at a maximum-absorption wavelength λmax(AI) of the near- infrared-absorbing dye being 10%, the dichloromethane solution has an average transmittance of light having a wavelength of from 430 to 480 nm being 90% or higher). If there is any difference between the product of “490 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

Regarding claim 9: “490 discloses a near-infrared-absorbing dye comprising a croconium-based compound represented by compound 20, having λmax(nm)  at 848 nm  as shown below (Page 486, right Col., compound 20), wherein ring Z is an pyrrole ring. “490 is silent regarding the near-infrared-absorbing dye, wherein when the dichloromethane solution has a regulated concentration of the near-infrared-absorbing dye so as to have a transmittance of light at the maximum-absorption wavelength λmax(AI) of the near-infrared-absorbing dye being 10%, 
Pertaining specifically to claim 9, since “490 discloses the identical or substantially identical a near-infrared-absorbing dye comprising a croconium-based compound having λmax(nm)  at 848 nm  as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the near-infrared-absorbing dye property will inherently be the same as claimed (i.e., the near-infrared-absorbing dye, wherein when the dichloromethane solution has a regulated concentration of the near-infrared-absorbing dye so as to have a transmittance of light at the maximum-absorption wavelength λmax(AI) of the near-infrared-absorbing dye being 10%, the dichloromethane solution has an average transmittance of light having a wavelength of from 410 to 480 nm being 90% or higher). If there is any difference between the product of “490 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-6, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US Pub. No. 2017/0192144 A1, hereinafter “”144”) in view of Miura et al. (JP 61-031490 A, machine translation, already of the record, hereinafter “”490”).

Regarding claims 1-2,4-6,10: “144 teaches an optical filter (Page 1, [0002]) comprising an absorption layer, wherein the absorption layer comprises a near-infrared-absorbing dye (Page 1, [0007]), and a resin (Page 3, [0040]). “144 does not expressly teach a near-infrared-absorbing dye (AI) as set forth.  
	However, ”490 teaches a near-infrared-absorbing dye comprising a croconium-based compound represented by compound 20 having λmax(nm)  at 848 nm  (i.e., light-blocking properties in a longer wavelength near-infrared region, and has high visible-light-transmitting properties) as shown below (Page 486, right Col., compound 20), wherein ring Z is an pyrrole ring with benefit of providing a liquid crystal composition for liquid crystal display element, containing a specific croconium compound having the absorption wavelength near the oscillation wavelength of a laser, and further having high light stability (Abstract, lines 1-5).
In an analogous art of an optical filter comprising a near-infrared-absorbing dye, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared-absorbing dye by “144, so as to include the near-infrared-absorbing dye compound of 20 having λmax(nm)  at 848 nm (i.e., light-blocking properties in a longer wavelength near-infrared region, and has high visible-light-transmitting properties) as taught by “490, and would have been motivated to do so with reasonable expectation that this would result in providing a liquid crystal composition for liquid crystal display element, containing a specific croconium compound having the absorption wavelength near the oscillation wavelength of a laser, and further having high light stability as suggested by “490 (Abstract, lines 1-5).


    PNG
    media_image3.png
    369
    243
    media_image3.png
    Greyscale

Regarding claim 11: “144 teaches the optical filter (Page 1, [0002]) comprising an absorption layer, wherein the absorption layer comprises a near-infrared-absorbing dye (Page 1, [0007]), and a resin (Page 3, [0040]),  wherein the near-infrared-absorbing dye further comprises at least one selected from squarylium-based compound (Page 5, [0060]). 144 does not expressly teach a near-infrared-absorbing dye (AI) as set forth, and is silent regarding a near-infrared-absorbing dye (AII) having λmax(AII) within a range of 660 nm or longer and [(maximum-absorption wavelength λmax(AI) of the near-infrared-absorbing dye (AI))-30] nm or shorter, wherein λmax(AII) is a maximum-absorption wavelength in an absorption spectrum over a wavelength range of from 400 to 1,100 nm measured after dissolving the near-infrared- absorbing dye (AII) into dichloromethane.
However, ”490 teaches a near-infrared-absorbing dye comprising a croconium-based compound represented by compound 20 having λmax(nm)  at 848 nm  (i.e., light-blocking properties in a longer wavelength near-infrared region, and has high visible-light-transmitting properties; Page 486, right Col., compound 20), wherein ring Z is an pyrrole ring with benefit of providing a liquid crystal composition for liquid crystal display element, containing a specific croconium compound having the absorption wavelength near the oscillation wavelength of a laser, and further having high light stability (Abstract, lines 1-5).
max(nm)  at 848 nm (i.e., light-blocking properties in a longer wavelength near-infrared region, and has high visible-light-transmitting properties) as taught by “490, and would have been motivated to do so with reasonable expectation that this would result in providing a liquid crystal composition for liquid crystal display element, containing a specific croconium compound having the absorption wavelength near the oscillation wavelength of a laser, and further having high light stability as suggested by “490 (Abstract, lines 1-5).
Since “144 in view of “490 teaches the identical or substantially identical a near-infrared-absorbing dye (AI) and (AII) comprising a croconium-based compound having λmax(nm)  at 848 nm, and squarylium-based compound  as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the near-infrared-absorbing dye property will be expected  to be the same as claimed (i.e., a near-infrared-absorbing dye (AII) having λmax(AII) within a range of 660 nm or longer and [(maximum-absorption wavelength λmax(AI) of the near-infrared-absorbing dye (AI))-30] nm or shorter, wherein λmax(AII) is a maximum-absorption wavelength in an absorption spectrum over a wavelength range of from 400 to 1,100 nm measured after dissolving the near-infrared- absorbing dye (AII) into dichloromethane). If there is any difference between the product of “145 in view of “490 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

Regarding claim 12: “144 teaches the optical filter (Page 1, [0002]), wherein the near-infrared-absorbing dye (AII) comprises at least one selected from squarylium-based compound (Page 5, [0060]). 

	Regarding claim 13: “144 teaches the optical filter (Page 1, [0002]), further comprising a reflection layer, wherein the reflection layer comprises a dielectric multilayer film (Page 2, [0039]). 

Regarding claim 14: “144 teaches the optical filter (Page 1, [0002]), wherein the reflection layer has a transmittance of light at a maximum-absorption wavelength λmax(AI) of 
the near-infrared- absorbing dye (AI) being 1% or less (Page 6, [0074]). 

	Regarding claim 15: “144 teaches the optical filter (Page 1, [0002]), further comprising a transparent substrate, wherein the absorption layer is provided on the transparent substrate (Page 7, [0077]). 

	Regarding claim 16: “144 teaches the optical filter (Page 1, [0002]), wherein the transparent substrate is made of glass (Page 7, [0077]). 

	Regarding claim 17: “144 teaches the optical filter (Page 1, [0002]), wherein the glass is a near-infrared-absorbing glass (Page 14, [0116]). 

	Regarding claim 18: “144 teaches the optical filter (Page 1, [0002]), wherein the transparent substrate is made of a resin (Page 7, [0077]). 

Regarding claim 19: “144 teaches the optical filter (Page 1, [0002]), wherein the absorption layer functions as a resinous base (Page 4, [0053]). 

	Regarding claim 20: “144 teaches an imaging device comprising a solid imaging element, an imaging lens, and the recited optical filter (Page 4, [0057]).  

Response to Arguments
12.	Applicant’s arguments with respect to claims 1-2, 4-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 







/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/19/2022